
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.12


[FORMFACTOR LETTERHEAD]

September 25, 2007

Jorge Luis Titinger
[Home Address]

Dear Jorge,

        We welcome the opportunity to offer you a salaried, exempt position with
FormFactor, Inc. (the "Company") as Senior Vice President, Product Business
Group, with a start date to be determined upon your acceptance. We look forward
to having you join us at this exciting time for the Company. We are very
impressed with your background, demonstrated abilities, and fundamental
understanding of the challenges involved in a fast paced, growing company, and
look forward to your participation in meeting the opportunities ahead.

        In your capacity as Senior Vice President, Product Business Group, you
will report to Igor Khandros CEO, and will receive an annual salary of $350,000,
which will be paid bi-weekly in accordance with, and subject to, the Company's
normal payroll procedures. Additionally, you will be eligible to participate in
the key management bonus plan at a target rate of 110% of your earned annual
salary. This bonus is conditioned upon the company's performance and your
individual achievement of objectives, and will be prorated based upon your start
date through the end of the bonus period. As long as you remain a regular
full-time employee of the Company, you are eligible to receive certain employee
benefits that are offered to our regular full-time employees which may from time
to time change at the Company's discretion. These currently include:

•Medical, Dental and Vision Insurance Benefits •Short-Term and Long-Term
Disability Insurance Coverage •Group Life Insurance •Paid Time-Off •401k Plan
•401(k) match •401(k) Variable Compensation Plan •Section 125 Flex Spending Plan
•Employee Assistance Program •Employee Stock Purchase Plan

        Coverage for the above-mentioned medical, dental, vision, disability and
life insurance benefits begin on your date of hire. Dependent coverage is also
available through this plan. Employee and dependent contributions to the plan
are outlined in our employee benefits guide ("Benefactor").

        You will be entitled to fifteen days (15) of paid time-off annually.
Paid time-off will accrue at the rate of 4.62 hours per pay period starting from
your first day of employment. Paid time-off may be used for vacation or sick
leave.

        Following your employment commencement date, you will be granted a stock
option, entitling you to purchase 100,000 shares of common stock of the Company.
The exercise price of your option will be set at the fair market value of the
Company's common stock as determined by the closing price on the Nasdaq National
Market on the date of grant, which will be your date of hire. The "Vesting
Commencement Date" will also be your date of hire. The option shall be subject
to the terms and conditions of the Company's 2002 Equity Incentive Plan. The
option vests over a four-year period. On the first anniversary of the Vesting
Commencement Date, the option shall be vested as to twenty-five percent (25%) of
the shares covered by the option. The remaining Shares subject to the option
shall then vest on a monthly basis commencing one year after the Vesting
Commencement Date in increments of 1/36 of the remaining shares subject to the
option.

--------------------------------------------------------------------------------



        You will also be granted under the Plan, as of the date you commence
employment with the Company, Restricted Stock Units ("RSUs") which represent the
right to receive 13,650 shares of Company stock upon vesting. The RSUs shall
vest in three equal installments on November 1st on each of 2008, 2009, and
2010.

        Your agreement to accept this offer is contingent upon your ability to
show proof of your legal right to work for the Company in the United States as
well as successfully completing a background check required for all new hires.

        The Company will pay you a one time "sign on" bonus of $200,000 which
you will receive as a separate check, less applicable withholding taxes,
included with your first paycheck.

        Should your employment with FormFactor be terminated voluntarily at any
time during the 12-month period after your start date, a pro-rated portion of
the "sign on" bonus must be paid back to the Company within 30 days.

        You should be aware that your employment with the Company is for no
specified period and constitutes at will employment. As a result, you are free
to resign at any time, for any reason or for no reason. Similarly, the Company
is free to conclude its employment relationship with you at any time, with or
without cause.

        I have enclosed our standard Agreement Regarding Employment,
Confidential Information, Invention Assignment, and Arbitration as a condition
of your employment. We will not be able to commence your employment until we
have received a signed copy of this document. If you accept this offer, please
return a signed copy to me.

        Additionally, you will be required to comply at all times with the
Company's various rules, policies and procedures, including those set forth in
our Employee Handbook, our Statement of Corporate Code of Business Conduct
("Corporate Code"), and our Statement of Policy regarding Insider Trading
("Insider Trading Policy"). Copies of these three documents, and all our
policies and procedures will be available in hard copy and on inFORM—our
internal intranet site. Within 30 days of the commencement of your employment,
you will be required to provide the Company with signed acknowledgements
relating to the Employee Handbook, the Corporate Code and the Insider Trading
Policy. You should understand that, while referenced in this offer letter, the
Company rules, policies and procedures are not incorporated by reference into
this offer letter, and they can be changed, replaced or withdrawn at any time at
the discretion of the Company.

        In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Alameda County, California. However, the parties
shall continue to have the right to seek judicial relief in the form of
injunctive and/or equitable relief, including but not limited to relief for
threatened or actual misappropriation of trade secrets or other unfair
competition.

        To indicate your acceptance of the Company's offer, please sign and date
this letter in the space provided below and return it to me. A duplicate
original is enclosed for your records. This letter, along with the agreement
relating to proprietary rights between you and the Company, set forth the terms
of your employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.

--------------------------------------------------------------------------------



        Jorge, we look forward to your favorable reply and to a productive, fun
and exciting work relationship. To confirm your acceptance of this offer, please
sign and date one copy of this letter and return to me. The other copy is for
you to retain for your records. This offer, if not accepted, will expire five
(5) days from the offer date. Please call me if you have any questions.

    Sincerely,
 
 
/s/  IGOR KHANDROS      

--------------------------------------------------------------------------------

Igor Khandros
CEO,
FormFactor, Inc
ACCEPTED AND AGREED TO this 3rd day of OCTOBER, 2007
/s/  JORGE L. TITINGER      

--------------------------------------------------------------------------------

Jorge Luis Titinger
 
Anticipated start date: 11/5/2007

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.12

